ARMED SERVICES BOARD OF CONTRACT APPEALS

Petitions of --                            )
                                           )
Framaco-Epik-Metis, JV                     )        ASBCA Nos. 60359-962, 60360-963
                                           )                   60361-964, 60362-965
                                           )                   60363-966
                                           )
Under Contract No. W912GB-10-C-0020 )

APPEARANCES FOR THE PETITIONER:                     Robert M. Moore, Esq.
                                                    Robert D. Windus, Esq.
                                                     Moore & Lee, LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Brett R. Howard, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Europe

                                DISMISSAL ORDER

        The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on its five claims, all of which were submitted
between 3 October 2013 and 22 April 2015. In a conference call on 26 February 2016,
petitioner's counsel informed the Board that the claim underlying the first of its
petitions, ASBCA No. 60359-962, had been withdrawn, and that the contracting
officer had issued final decisions on the claims underlying the remaining four
petitions, ASBCA Nos. 60360-963, 60361-964, 60362-965, and 60363-966. In light
of these circumstances, neither party objected to the petitions being dismissed as moot.

       Accordingly, the Board dismisses the captioned petitions as moot.

       Dated: 2 March 2016

                                               ~                       7£/--m
                                                  MARKN.frt~
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA Nos. 60359-962, 60360-963,
60361-964, 60362-965, and 60363-966, Petitions ofFramaco-Epik-Metis, JV, rendered
in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            2